Mahoney, J. (concurring).
We find CPL 720.35 and section 81 of the General Business Law irreconcilable. The latter section destroys the apparent protection of youthful offenders insured by the provisions of the Criminal Procedure Law in the most critical of areas, securing employment. However, we do not feel a claim lies against the State in an instance where, as here, the official charged with the statutory duty of informing licensees of the past records of job applicants, carried out that duty.
We concur in the result only.
Greenblott, J. P., and Reynolds, J., concur with Larkin, J. Sweeney and Mahoney, JJ., concur in the result only in an opinion by Mahoney, J.
Order reversed, on the law, and claim dismissed, without costs.